DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 02/14/2022. Claims 1, 15 and 24 are amended. Claims 2-3, 7-14, 17-20 and 25-26 are cancelled. Claims 1, 4-6, 15-16, 21-24 and 27-32 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/14/2022, with respect to the rejection(s) of claim(s) 15-16, 21-24 and 27-30 under 35 U.S.C. 102(a)(2) as being anticipated by Spenser; claims 1, 4-6, 17 and 25 under 35 U.S.C. 103 as being unpatentable over Spenser in view of Spence; and claims 18 and 26 under 35 U.S.C. 103 as being unpatentable over Spenser in view of Wright; and claims 31-32 under 35 U.S.C. 103 as being unpatentable over Spenser in view of Spence and Moaddeb, have been fully considered and are persuasive, in combination with the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Spenser in view of Hunt as discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 15-16, 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Spenser (US 2017/0095331 A1) (previously of record) in view of Hunt (US 2013/0018450 A1).
	Regarding claim 1, Spenser discloses (abstract; Paras. [0075]-[0131]; Figs. 1a-18b) a delivery system for percutaneously delivering a self-expanding valve prosthesis comprising: 

	a self-expanding valve prosthesis (prosthetic valve 100b including frame 200, leaflet support structure 300 and leaflets 400, which is self-expandable, Paras. [0079], [0083], [0086] and [0115]; Figs. 2a and 14a-14b) disposed over a distal portion of the elongated shaft component (Figs. 1a-1d and 13-16 depict prosthetic valve 100b disposed over a distal portion of cinching tube via different attachment mechanisms, Paras. [0113]-[0120]), wherein the valve prosthesis has a compressed configuration for delivery within a vasculature and an expanded configuration for deployment (Paras. [0079]-[0081]; Figs. 1a-1d); 
	at least one cinching suture (at least one pull wire 902d, which may be a suture, Paras. [0113], [0115], [0117] and [0120]; Figs. 13-17b) for coupling the valve prosthesis to the elongated shaft component (Paras. [0111], [0113], [0115] and [0120]), wherein the at least one cinching suture is removable and radially compresses the valve prosthesis into the compressed configuration for delivery (pull wires 902 radially compress valve 100b and released to release tension on valve 100b, Para. [0115]); and 
	a radially-expandable sleeve (outer skirt 700, which radially expands with prosthetic valve 100b, see Figs. 14a-b and 16) secured to and encircling an outer surface of the valve prosthesis (Figs. 2a and 13-16), wherein the radially-expandable sleeve is configured to transform from a delivery state in which the radially-expandable sleeve has a first diameter and extends over a full length of the valve prosthesis in the compressed configuration (outer skirt 700 extends over a full length of valve 100b in a compressed configuration as depicted in at least Figs. 2a, 11, 14a and 16) to a deployed state in which the radially- expandable sleeve has a second diameter greater than the first diameter (valve 100b is self-expandable, therefore one of ordinary skill would’ve understood the expanded diameter to be greater than the compressed diameter, Para. [0086]) and extends over the full length of the valve prosthesis in 
	However, Spenser fails to disclose wherein the radially-expandable sleeve in the delivery state has a smooth outer surface that includes a plurality of concentric layers encircling the outer surface of the valve prosthesis in a series of folds in the compressed configuration and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state.
	Hunt teaches (paras. [0028]-[0038]; figs. 1A-5), in the same field of endeavor, a prosthesis delivery system including a prosthesis (15, para. [0028]; fig. 1A) and a radially-expandable sleeve (retention sleeve 12 includes deployed configuration in which sleeve is not folded and prosthesis is expanded, paras. [0028] and [0038]; figs. 1A and 5), the sleeve having a smooth outer surface in a delivery state including a plurality of concentric layers encircling the outer surface of the valve prosthesis in a series of folds in the compressed configuration (retention sleeve 12 including plurality of overlapped regions 16A, 16B and 16C encircling prothesis 15 as depicted in fig. 5 in a compressed configuration, which are concentric since they share a common center and have a smooth outer surface, since applicant describes a smooth outer surface as maintaining a fold, para. [0052] of the instant spec., para. [0038]; fig. 5 of Hunt) and the plurality of concentric layers unfold when the sleeve transforms from the delivery state to the deployed state (releasable members removed to allow unfolding and expansion of sleeve 12, para. [0038]), for the purpose of releasing different regions of the prosthesis and distributing the retention forces circumferentially along the retention sleeve so that the forces are not concentrated along one location (paras. [0027] and [0038]).

	Regarding claim 4, Spenser (as modified) teaches the device of claim 1. Spenser further discloses wherein the at least one cinching suture encircles an outer surface of the radially-expandable sleeve to couple the valve prosthesis and the radially- expandable sleeve to the elongated shaft component (Fig. 16 depicts cinching wires 902 encircling an outer surface of outer skirt 700, Para. [0120]).
	Regarding claim 5, Spenser (as modified) teaches the device of claim 1. Spenser further discloses wherein the radially-expandable sleeve is secured to the outer surface of the valve prosthesis via at least one sleeve-anchoring suture (at least a second cinching wire 902d, which may be a suture, Paras. [0117] and [0120], Fig. 16).
	Regarding claim 6, Spenser (as modified) teaches the device of claim 1. Spenser further discloses wherein the valve prosthesis includes a tubular stent (frame 200, Para. [0083]) and a prosthetic valve component (leaflet support structure 300 and leaflets 400, Para. [0083]; Figs. 2a-2b) disposed within and secured to the stent (Figs. 2a-2b).


	Regarding claim 15, Spenser discloses (abstract; Paras. [0075]-[0131]; Figs. 1a-18b) a delivery system for percutaneously delivering a self-expanding valve prosthesis comprising: 
	an elongated shaft component (cinching tube 903a of delivery system, Para. [0115]; Figs. 14a-14b, see also Figs. 1a-1d); 

	at least one cinching suture (at least one pull wire 902d, which may be a suture, Paras. [0113], [0115], [0117] and [0120]; Figs. 13-17b) for coupling the valve prosthesis to the elongated shaft component (Paras. [0111], [0113], [0115] and [0120]), wherein the at least one cinching suture is removable and radially compresses the valve prosthesis into the compressed configuration for delivery (pull wires 902 radially compress valve 100b and released to release tension on valve 100b, Para. [0115]); and 
	a radially-expandable sleeve (outer skirt 700, which radially expands with prosthetic valve 100b, see Figs. 14a-b and 16) secured to and encircling an outer surface of the valve prosthesis (Figs. 2a and 13-16), wherein the radially-expandable sleeve is configured to transform from a delivery state in which the radially-expandable sleeve has a first diameter and extends over a full length of the valve prosthesis in the compressed configuration (outer skirt 700 extends over a full length of valve 100b in a compressed configuration as depicted in at least Figs. 2a, 11, 14a and 16) and forms an outermost component of the delivery system for a longitudinal portion thereof during delivery within the vasculature (outer skirt 700 forms outermost component of delivery system for at least a portion of a longitudinal component with valve 100b maintaining a compressed configuration in at least Fig. 14a, which depicts valve after it has exited capsule 901a but maintained in a crimped position, such that valve maintains compressed configuration after capsule 901a is withdrawn and outer skirt 700 forms 
	However, Spenser fails to disclose wherein the radially-expandable sleeve in the delivery state has a smooth outer surface that includes a plurality of concentric layers encircling the outer surface of the valve prosthesis in a series of folds in the compressed configuration and the plurality of concentric layers unfold when the radially-expandable sleeve transforms from the delivery state to the deployed state.
	Hunt teaches (paras. [0028]-[0038]; figs. 1A-5), in the same field of endeavor, a prosthesis delivery system including a prosthesis (15, para. [0028]; fig. 1A) and a radially-expandable sleeve (retention sleeve 12 includes deployed configuration in which sleeve is not folded and prosthesis is expanded, paras. [0028] and [0038]; figs. 1A and 5), the sleeve having a smooth outer surface in a delivery state including a plurality of concentric layers encircling the outer surface of the valve prosthesis in a series of folds in the compressed configuration (retention sleeve 12 including plurality of overlapped regions 16A, 16B and 16C encircling prothesis 15 as depicted in fig. 5 in a compressed configuration, which are concentric since they share a common center and have a smooth outer surface, since applicant describes a smooth outer surface as maintaining a fold, para. [0052] of the instant spec., para. [0038]; fig. 5 of Hunt) and the plurality of concentric layers unfold when the sleeve transforms from the delivery state to the deployed state (releasable members removed to allow unfolding and 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Spenser with the sleeve including folds encircling the prosthesis as claimed, as taught in Hunt, in order to release different regions of the prosthesis and distribute the retention forces circumferentially along the retention sleeve so that the forces are not concentrated along one location.
	Regarding claim 16, Spenser (as modified) teaches the device of claim 15. Spenser further discloses wherein the radially-expandable sleeve in the deployed state extends over a full length of the valve prosthesis in the expanded configuration and lays flush against the outer surface of the valve prosthesis (outer skirt 700 extends over a full length of valve 100b in an expanded configuration as depicted in at least Figs. 14b and 16, since Figs. 13-17 depict valve 100b in both a compressed and expanded configuration with outer skirt 700 extending over a full length of valve 100b and laying flush against outer surface of valve 100b, Paras. [0083] and [0086]; Figs. 13-17).
	Regarding claim 21, Spenser (as modified) teaches the device of claim 15. Spenser further discloses wherein the at least one cinching suture encircles an outer surface of the radially-expandable sleeve to couple the valve prosthesis and the radially- expandable sleeve to the elongated shaft component (Fig. 16 depicts cinching wires 902 encircling an outer surface of outer skirt 700, Para. [0120]).
	Regarding claim 22, Spenser (as modified) teaches the device of claim 15. Spenser further discloses wherein the radially-expandable sleeve is secured to the outer surface of the valve prosthesis via at least one sleeve-anchoring suture (at least a second cinching wire 902d, which may be a suture, Paras. [0117] and [0120], Fig. 16).
	Regarding claim 23, Spenser (as modified) teaches the device of claim 15. Spenser further discloses wherein the valve prosthesis includes a tubular stent (frame 200, Para. [0083]) and a prosthetic valve component (leaflet support structure 300 and leaflets 400, Para. [0083]; Figs. 2a-2b) disposed within and secured to the stent (Figs. 2a-2b).


	Regarding claim 24, Spenser discloses (abstract; Paras. [0075]-[0131]; Figs. 1a-18b) a delivery system for percutaneously delivering a self-expanding valve prosthesis comprising: 
	an elongated shaft component (cinching tube 903a of delivery system, Para. [0115]; Figs. 14a-14b, see also Figs. 1a-1d); 
	a self-expanding valve prosthesis (prosthetic valve 100b including frame 200, leaflet support structure 300 and leaflets 400, which is self-expandable, Paras. [0079], [0083], [0086] and [0115]; Figs. 2a and 14a-14b) disposed over a distal portion of the elongated shaft component (Figs. 1a-1d and 13-16 depict prosthetic valve 100b disposed over a distal portion of cinching tube via different attachment mechanisms, Paras. [0113]-[0120]), wherein the valve prosthesis has a compressed configuration for delivery within a vasculature and an expanded configuration for deployment (Paras. [0079]-[0081]; Figs. 1a-1d); 
	at least one cinching suture (at least one pull wire 902d, which may be a suture, Paras. [0113], [0115], [0117] and [0120]; Figs. 13-17b) for coupling the valve prosthesis to the elongated shaft component (Paras. [0111], [0113], [0115] and [0120]), wherein the at least one cinching suture is removable and radially compresses the valve prosthesis into the compressed configuration for delivery (pull wires 902 radially compress valve 100b and released to release tension on valve 100b, Para. [0115]); and 

	However, Spenser fails to disclose wherein the radially-expandable sleeve in the delivery state has a smooth outer surface that includes a plurality of concentric layers encircling the outer surface of the valve prosthesis in a series of folds in the compressed configuration and the plurality of concentric 
	Hunt teaches (paras. [0028]-[0038]; figs. 1A-5), in the same field of endeavor, a prosthesis delivery system including a prosthesis (15, para. [0028]; fig. 1A) and a radially-expandable sleeve (retention sleeve 12 includes deployed configuration in which sleeve is not folded and prosthesis is expanded, paras. [0028] and [0038]; figs. 1A and 5), the sleeve having a smooth outer surface in a delivery state including a plurality of concentric layers encircling the outer surface of the valve prosthesis in a series of folds in the compressed configuration (retention sleeve 12 including plurality of overlapped regions 16A, 16B and 16C encircling prothesis 15 as depicted in fig. 5 in a compressed configuration, which are concentric since they share a common center and have a smooth outer surface, since applicant describes a smooth outer surface as maintaining a fold, para. [0052] of the instant spec., para. [0038]; fig. 5 of Hunt) and the plurality of concentric layers unfold when the sleeve transforms from the delivery state to the deployed state (releasable members removed to allow unfolding and expansion of sleeve 12, para. [0038]), for the purpose of releasing different regions of the prosthesis and distributing the retention forces circumferentially along the retention sleeve so that the forces are not concentrated along one location (paras. [0027] and [0038]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Spenser with the sleeve including folds encircling the prosthesis as claimed, as taught in Hunt, in order to release different regions of the prosthesis and distribute the retention forces circumferentially along the retention sleeve so that the forces are not concentrated along one location.
	Regarding claim 27, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the at least one cinching suture encircles an outer surface of the radially-expandable sleeve to couple the valve prosthesis and the radially- expandable sleeve to the elongated shaft 
	Regarding claim 28, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the radially-expandable sleeve is secured to the outer surface of the valve prosthesis via at least one sleeve-anchoring suture (at least a second cinching wire 902d, which may be a suture, Paras. [0117] and [0120], Fig. 16).
	Regarding claim 29, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the valve prosthesis includes a tubular stent (frame 200, Para. [0083]) and a prosthetic valve component (leaflet support structure 300 and leaflets 400, Para. [0083]; Figs. 2a-2b) disposed within and secured to the stent (Figs. 2a-2b).
	Regarding claim 30, Spenser (as modified) teaches the device of claim 24. Spenser further discloses wherein the radially-expandable sleeve is configured to prevent damage to vasculature in situ in the delivery state and is configured to prevent paravalvular leakage in situ in the deployed state (Para. [0104]).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Spenser in view of Hunt as applied to claim 1 above, and further in view of Moaddeb (US 2010/0185274 A1) (previously of record).
	Regarding claim 31, Spenser (as modified) teaches the device of claim 1.
	However, Spenser (as modified) fails to teach wherein the radially-expandable sleeve is formed from a shape memory material with a pre-set shape in the delivery state.
	Moaddeb teaches (paras. [0096]-[0103]; figs. 1a-1b), in the same field of endeavor, a prosthetic valve implant (100) comprising a radially-expandable sleeve (graft member 112 expandable, implant also expandable, paras. [0103] and [0016]) formed from a shape memory material with a pre-set shape in the delivery state (graft member 112 may be formed of PTFE, which is a known shape memory material 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spenser’s (as modified) device with the shape memory material, such that the sleeve would include a shape memory material, as taught by Moaddeb, in order to provide the outer skirt with the appropriate materials having the desired mechanical properties such as strength and elasticity, and further allow the outer skirt to be impermeable to body fluids, such that the outer skirt can expand and contract in response to blood pressure changes.
	Regarding claim 32, Spenser (as modified) teaches the device of claim 1.
	However, Spenser (as modified) fails to teach wherein the radially-expandable sleeve is formed from an elastic material.
	Moaddeb teaches (paras. [0096]-[0103]; figs. 1a-1b), in the same field of endeavor, a prosthetic valve implant (100) comprising a radially-expandable sleeve (graft member 112 expandable, implant also expandable, paras. [0103] and [0016]) formed from a shape memory material with a pre-set shape in the delivery state (graft member 112 may be formed of PTFE, which is a known elastic material, which is consistent with para. [0053] of applicant’s spec. describing PTFE as an elastic material, graft member may also include reinforcing fibers formed of nitinol which are elastic, para. [0102]), for the purpose of providing the graft member with materials having the desired mechanical properties such as strength 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Spenser’s (as modified) device with the elastic material, such that the sleeve would include an elastic material, as taught by Moaddeb, in order to provide the outer skirt with the appropriate materials having the desired mechanical properties such as strength and elasticity, and further allow the outer skirt to be impermeable to body fluids, such that the outer skirt can expand and contract in response to blood pressure changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0135962 A1 to Kick, disclosing a sheath including a plurality of folds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRIGID K BYRD/Examiner, Art Unit 3771                

/DIANE D YABUT/Primary Examiner, Art Unit 3771